Citation Nr: 0910633	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-32 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1941 to December 
1945.  He died in November 1997.  The veteran's surviving 
spouse is the appellant.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2007 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
regional office (RO) which denied service connection for the 
cause of the veteran's death.  The case later came under the 
jurisdiction of the RO in St. Petersburg, Florida.  The Board 
remanded the case in June 2008.  The case has now been 
returned to the Board for further appellate review. 

This case has been advanced on the docket based on the 
appellant's age.  


FINDINGS OF FACT

1.  The veteran died in November 1997 at the age of 81 years.

2.  The veteran was not service-connected for any disability 
during his lifetime.  

3.  The evidence shows that the immediate cause of death was 
bladder cancer with the approximate date of onset two years 
prior to death.

4.  There is no competent medical evidence of the cause of 
death until many years after separation from service.

5.  The preponderance of the evidence shows that the bladder 
cancer was not related to service, to include in-service 
exposure to radiation.  


CONCLUSIONS OF LAW

1.   Bladder cancer was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not due to exposure to radiation in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2008).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1116, 1113, 
1131, 1137, 1310 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's death certificate reflects that his death in 
November 1997 was due to bladder cancer.  The appellant 
contends that the veteran's bladder cancer and the subsequent 
death were caused by his exposure to ionizing radiation while 
working as a guard at a facility where atomic bombs were 
produced.  The veteran's separation qualification record 
confirms that his duties in service included being a military 
policeman who guarded entrances to atomic bomb plants at 
Richland, Washington.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran had not established service 
connection for any disability during his lifetime.  

The evidence pertaining to his death includes a death 
certificate dated in November 1997 which reflects that the 
cause of death was bladder cancer with the approximate 
interval between onset and death being two years.    

The service medical records are completely negative for any 
references to bladder cancer.  There is also no evidence that 
the disorder was manifest within a year after separation from 
service.  In fact, there is no competent medical evidence of 
the cancer which was the cause of death until many years 
after separation from service.  The earliest medical record 
evidence containing any indication that the veteran had 
presence of the disorder is from 1996.  Therefore, the 
disorder may not be presumed to have been incurred in service 
based on the one year presumptive period.  

As noted, the appellant's primary contention is that exposure 
to radiation in service caused the veteran to develop cancer 
several years later.  In addition, service connection for a 
disorder which is claimed to be attributable to radiation 
exposure during service can be accomplished in three 
different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, 
there are 15 types of cancer which will be presumptively 
service connected.  See 38 U.S.C.A. § 1112c; 38 C.F.R. 
§ 3.309(d).  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994)   Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, (i.e. the 15 types of cancer which may be 
presumed to have been due to radiation exposure), the Board 
notes that cancer of the bladder is not among the listed 
disorders.  Even assuming that a bladder cancer qualifies as 
a urinary tract cancer (which is a listed disorder), the 
claim may not be allowed pursuant to 3.309.  In this regard, 
it must also be shown that the veteran had certain types of 
radiation exposure, to include onsite participation in a test 
involving atmospheric detonation of a nuclear device, the 
occupation of Hiroshima or Nagasaki Japan between August 6, 
1945 and July 1, 1946; internment as a prisoner of war in 
Japan which resulted in a comparable opportunity for exposure 
to radiation; certain service at particular gaseous diffusion 
plants; and certain service on Amchitka Island Alaska.   And 
service in a capacity which, if performed as an employee of 
the Department of Energy, would qualify as a member of the 
Special Exposure Cohort under Section 3621(14) of the Energy 
Employees Occupational Illness Compensation Program of 2000.  
It has not been contended, nor is there any evidence, that 
the veteran's radiation exposure fell within any of the 
foregoing categories.  Therefore, service connection for 
bladder cancer may not be granted under 38 C.F.R. § 3.309.

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that bladder cancer is listed as a "radiogenic 
disease" under 38 C.F.R. § 3.311.  Accordingly, the RO 
referred the case to the Under Secretary of Health for an 
opinion as to the likelihood that any radiation exposure in 
service resulted in the veteran's bladder cancer.    

In the opinion request, it was noted that the veteran had 
been a military policeman.  For the period from July 1943 to 
until his discharge from service in December 1945 he was 
assigned to Camp Hanford, Washington, where he provided 
security in and around the nuclear facility.  The U.S. Army 
Dosimetry Center provided an estimate that the veteran may 
have received an upper bound of environmental exposure to 
ionizing radiation of 1 rem per year during his service at 
Camp Hanford,.  

In a written opinion dated in August 2008, the VA Chief 
Public Health and Environmental Hazards Officer stated that 
the Interactive Radio epidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was used to estimate the likelihood that exposure to 
radiation was responsible for the veteran's bladder cancer.  
To ensure the maximum probability of causation, the veteran 
was regarded as having three acute doses, from high energy 
photons, of 0.5, 1 and 1 rem during 1943, 1944, and 1945 
respectively.  The program calculated the 99th percentile 
value for the probably of causation of 2.53%.  It was then 
concluded that:

In view of the above, it is our opinion 
that it is unlikely that the veteran's 
bladder cancer can be attributed to 
occupational ionizing radiation exposure 
while in military service.  

The essence of that opinion is that it is unlikely that the 
veteran's bladder cancer was due to his radiation exposure in 
service.  Because this opinion weighs against the appellant's 
claim, the Board finds that service connection cannot be 
granted for the bladder cancer under 38 C.F.R. § 3.311.

Finally, with respect to the third method of establishing 
service connection for a disorder claimed to be due to 
radiation exposure, the Board notes that the appellant has 
not presented a medical opinion which is to the effect that 
the veteran's bladder cancer is attributable to radiation 
exposure in service.  The Board finds that the only credible 
opinion regarding whether the veteran's bladder cancer is 
related to exposure to radiation in service is the VA opinion 
summarized above.  That opinion, which weighs against the 
claim, was based on scientific studies and specific dose 
estimates.    

In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's period 
of service and his death many years later.  The competent 
evidence of record fails to provide any support for the 
conclusion that the veteran's death from bladder cancer was 
due to his active military service.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
appellant, under 38 C.F.R. § 3.102, but it does not find that 
the evidence is of such approximate balance as to warrant its 
application.  The preponderance of the evidence shows that 
the veteran's bladder cancer was not present until many years 
after separation from service and was not caused by exposure 
to ionizing radiation in service.  The Board concludes that 
the bladder which caused his death was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against a favorable decision 
for the appellant's claim.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law. Regulations implementing 
the VCAA have been published. 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Under the VCAA, when VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his or her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
and that the claimant is expected to provide.  The appellant 
was notified of the VCAA as it applies to her present appeal 
by correspondence dated in July 2005 and July 2006.  The VCAA 
notice letters provided to the appellant generally informed 
her of the evidence not of record that was necessary to 
substantiate her claim and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give VA any evidence pertaining to her claim.  
Furthermore, her contentions reflect an awareness of the 
particular requirements to substantiate a claim for 
dependency and indemnity compensation (the benefit awarded 
when service connection for the cause of death is 
established) based on a service-connected or nonservice-
connected condition, as required by the holding in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim. See 38 C.F.R. § 3.159.  In 
this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained, including treatment records.

Next, in claims for compensation, the VCAA duty to assist 
requires VA obtain medical opinions when necessary for an 
adequate decision.  The Board notes that an opinion was 
obtained from a medical expert regarding the cause of the 
veteran's death.  The Board has also reviewed the other 
medical statements.  The available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.



ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


